Citation Nr: 1705663	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from May 1969 to February 1972, to include duty in the Republic of Vietnam. He had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army Reserve from 1972 to 1976 and in the Michigan Army National Guard from 1976 until 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The Board remanded the appeal in December 2014 for evidentiary development. All actions ordered by the remand have been accomplished and the case is ready for appellate review.

In April 2014, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma during service as an Army helicopter pilot in Vietnam.

2. The Veteran's current hearing loss disability was not incurred during active duty service. 

3. The Veteran's current tinnitus was incurred during active duty service.





CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A.          § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issues of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include reserve service treatment and personnel records, post-service private treatment records, a VA examination report, and the Veteran's statements, including his testimony at the April 2014 Board hearing.

The Veteran was afforded a VA examination in March 2010. 38 C.F.R. § 3.159 (c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination is adequate to adjudicate the appeal. The VA examiner considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a sufficient rationale for the opinions provided. Accordingly, the VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159 (c)(4). 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A.       §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R.   § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

"Active military, naval, or air service" includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. §  3.6 (a). Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. §  3.6 (c). Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training. 38 U.S.C.A. § 101 (24); 38 C.F.R. §  3.6 (a). Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101 (23); 38 C.F.R. §  3.6 (d).

Service connection for impaired hearing is subject to the requirement of 38 C.F.R.  § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993). In evaluating claims of service connection for hearing loss, it is noted that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Id. at 157. Service connection for a current hearing disability is not precluded under 38 C.F.R. § 3.385 even where hearing was within normal limits on audiometric testing at separation from service. See Hensley; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Tinnitus is defined as a ringing in the ears, and it is a disorder that is uniquely identifiable by the senses of the person experiencing it. It is a condition that is "simple" in nature in that respect, and thus, is a disability that can be diagnosed by the person experiencing the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Confirmation of the existence of tinnitus does not require any particular medical expertise ( i.e. is not "complex" in nature), and assuming the allegations of the Veteran are credible, testimonial evidence of an origin of the condition in service can be used to support a claim for service connection.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus. Specifically, the Veteran contends the routine exposure to high and low radio frequencies and other excessive noise while piloting helicopters in Vietnam eventually resulted in his current hearing loss and tinnitus. He also contends his right ear was damaged during an incident in basic training while firing an M14 combat rifle when the rifle report ricocheted off a nearby wall. 

The Veteran sustained acoustic trauma in service. The Veteran's military occupational specialty (MOS) was as a pilot for observation and light cargo aircraft during active service, and he was awarded the Army Aviator Badge. The Veteran testified in a Board hearing to the excessive noise circumstances while piloting. He reported the simultaneous frequencies he heard while flying UH-1 helicopters in Vietnam and that this type of helicopter is "noted for being a noisy aircraft," including "high-pitched frequency vibrations." He testified that he did wear ear protection during this time; however, he also testified that the helmet and earmuffs were not a good fit. He testified he currently experiences the same type of ringing in his ears that he experienced during active service. He further testified to the basic training incident in which his rifle report ricocheted off a cement wall nearby, which the Veteran contends resulted in hearing loss, pain and tinnitus. 

VA could not locate the Veteran's active duty service records to verify the Veteran's basic training incident; however, the Veteran testified he did not seek medical attention for the rifle incident, nor did he complain of hearing loss or tinnitus during service. The Veteran's post-service, reserve medical records have been obtained. The Veteran is credible in his report of experiences of excessive noise exposure while flying and the evidence is consistent with the places, types, and circumstances of his service. Therefore, his noise exposure is recognized. See 38 U.S.C.A. § 1154(a).

The Veteran has a current bilateral hearing loss disability as well as tinnitus. See 38 C.F.R. § 3. 385.  

A private hearing evaluation in January 2008 found the Veteran experienced the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
100
105
LEFT
30
40
50
40
45

Speech audiometry revealed speech recognition ability of at most 32 percent in the right ear and 96 in the left ear. The audiologist indicated a profound high frequency sensorineural loss in the Veteran's right ear with poor word recognition ability, and a moderate sensorineural loss in the Veteran's left ear with excellent word recognition ability. She also indicated "[t]he degree and configuration of hearing loss in [the Veteran's] right ear may be consistent with a noise induced hearing loss." The Veteran reported at the evaluation he experienced tinnitus for five years or more.

In a March 2010 VA audiometric examination, the Veteran experienced the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
105+
105+
105+
LEFT
40
40
45
35
50

Speech audiometry revealed speech recognition ability of 28 percent in the right ear and 94 percent in the left ear. The audiologist indicated a moderate to profound sensorineural hearing loss with very poor word recognition ability in the Veteran's right ear, and a mild to moderate sensorineural hearing loss with an excellent word recognition score in his left ear. The Veteran reported during the examination the onset of constant tinnitus occurred in the 1980s.

The January 2008 hearing evaluation results reveal a pure tone threshold of at least 26 decibels or greater in at least three tested frequencies bilaterally. The March 2010 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least four of the tested frequencies bilaterally. Both of these results demonstrate a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385. 

The Veteran also has a current bilateral tinnitus disability. Both audiological examinations indicated the Veteran reported bilateral, constant tinnitus. The Veteran is competent to report his observations regarding tinnitus and his testimony is given probative weight in favor of a current tinnitus disability.

The evidence does not support a finding that the Veteran's current bilateral hearing loss was incurred during service. 

The March 2010 VA audiological examiner noted the Veteran's audiological exams during his National Guard service did not disclose a hearing loss disability because the Veteran's "last examination from the military service, from 1992, shows normal hearing for adjudication purposes [and therefore] bilateral hearing loss was not caused by the military service." The examiner noted the specific readings of audiological examinations conducted throughout the Veteran's reserve duty which did not disclose a hearing loss disability. The examiner also cited medical literature which indicated "late progression of hearing loss after a single exposure to acute acoustic trauma does not exist, unless the affected ear is exposed to additional damage not related to initial trauma."

The Veteran's private physician provided a medical opinion in March 2015, noting a nexus between the Veteran's service and his current hearing disability. However, the opinion is clearly not fully informed. Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"). The private physician did not provide a factually-based explanation for his conclusion linking the Veteran's current hearing loss to the Veteran's in-service acoustic trauma, nor did he address the Veteran's service-related audiological examination results showing no hearing loss when formulating his opinion. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The preponderance of the informed and responsive evidence is therefore against a finding that the Veteran's current hearing loss is related to his active service and his claim for service connection must be denied. 

Regarding tinnitus, the Veteran reported he currently experiences the same ringing in his ears as he did during active service. He is competent to note a ringing in his ear, as a ringing in one's ears can only be noted by the person experiencing it. The Veteran is also competent to report when constant tinnitus began, which he reported to the VA audiological examiner was during the 1980s, when the Veteran was in active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard as a helicopter pilot. Credible lay testimony describes similar excessive noise environments persisted throughout the Veteran's ACDUTRA/INACDUTRA circumstances as during active service, such as a noisy cockpit and multiple radio frequencies. The assessment of tinnitus, when considered with the Veteran's assertions of an onset of symptoms can, at the very least, be established as having begun because of an ACDUTRA/INACDUTRA acoustic injury, if not during the earlier active duty period. 

The Board concludes that the requirements for service connection for tinnitus have been met on a direct basis and the claim will be granted. 



ORDER

Entitlement to service connection for a bilateral hearing disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Vito Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


